DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             L.S., the mother,
                                Appellant,

                                     v.

 STATE OF FLORIDA, DEPARTMENT OF CHILDREN AND FAMILIES
             and GUARDIAN AD LITEM PROGRAM,
                        Appellees.

                              No. 4D15-3043

                          [ November 12, 2015 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2014-1756-CJ-
DP.

   Antony P. Ryan, Director, April E. Rolle, Assistant Regional Counsel,
Office of Criminal Conflict and Civil Regional Counsel Fourth District, Fort
Lauderdale, and Melanie L. Casper, Assistant Regional Counsel, Office of
Criminal Conflict and Civil Regional Counsel Fourth District, West Palm
Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, and for Appellee Department
of Children and Families, and Laura E. Lawson, Sanford, for Appellee
Guardian Ad Litem Program.

                         CONFESSION OF ERROR

PER CURIAM.

    Based on the concession of error of appellees Department of Children
and Families and the Guardian Ad Litem Program and our own review of
the record, we reverse the order placing the minor children in a permanent
guardianship, because the order does not contain the required statutory
findings for permanent guardianship, and in addition, the order contains
findings that are not supported by the record and appear to be unrelated
to this case.

WARNER, GROSS and TAYLOR, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2